NOTE: This order is nonprecedential.


  Wuiteb ~tate~ 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board.     The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We
BOUCHARD v. MSPB                                               2

determine that the Board should be designated as the
respondent.
      Accordingly,
      IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
                                  FOR THE COURT


      JUL 2? 2011                  lsI Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk

cc: Beverly Bates, Esq.                         FILED
    Sarah A. Murray, Esq.
                                       '.s. COURT OF APPEALS FOR
                                         THE FEOERAl CIRCUIT
    Calvin Morrow, Esq.
                                            JUL 27 2011
s20
                                              JAN HORBALV
                                                 CLERK